Citation Nr: 0833359	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-41 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether there was clear and unmistakable error (CUE) in a 
June 1996 rating decision that warrants the assignment of a 
rating in excess of 30 percent for leukemia during the period 
beginning August 1, 1996.  

Entitlement to a rating in excess of 30 percent for leukemia 
during the period from March 13, 2005, through October 2005, 
and to a compensable rating for the disability beginning 
November 1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions by the New York, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In May 2007, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

When the case was last before the Board in August 2007, it 
was remanded for further action by the originating agency.  
The case has been returned to the Board for further appellant 
action.

The Board notes that that veteran has raised the issue of 
entitlement to service connection for bilateral hearing loss.  
This claim is referred to the originating agency for 
appropriate action.  



FINDINGS OF FACT

1.  The veteran underwent chemotherapy for leukemia in 
January 1996.

2.  He was afforded a VA examination in March 1996.

3.  A June 1996 rating decision assigned a 30 percent rating 
for leukemia from February 13, 1996, the effective date of 
service connection.

4.  The veteran was afforded a VA examination on March 15, 
2005, which disclosed that his leukemia continued to be in 
remission.

5.  The veteran has not undergone chemotherapy or other 
treatment for active leukemia since January 1996.  

6.  In an April 2005 rating decision, the RO granted a 100 
percent rating for leukemia during the period from February 
13, 1996, through July 1996, based on its determination that 
there was CUE in the June 1996 rating decision

7.  In April 2005, the RO proposed to reduce the rating for 
the veteran's leukemia from 30 percent to noncompensable; it 
informed the veteran of this in an April 2005 letter and 
afforded him 60 days to submit evidence and argument and to 
request a hearing.

8.  In an August 2005 rating decision, the RO decreased the 
rating for the veteran's leukemia to noncompensable, 
effective November 1, 2005.

9.  During the period beginning March 15, 2005, the residuals 
of the veteran's leukemia, to include the chemotherapy for 
the leukemia, have been manifested by weakness, easy 
fatigability, and headaches; his hemoglobin is higher than 10 
gm/100 ml.


CONCLUSIONS OF LAW

1.  A 100 percent rating is warranted for leukemia during the 
period from August 1, 1996, to March 14, 2005, based on CUE 
in a June 1996 rating decision.  38 C.F.R. § 3.105 (2007).



2.  The criteria for a disability rating in excess of 30 
percent for leukemia during the period from March 15, 2005, 
through October 2005 have not been met.  38 U.S.C.A.  § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.117, Diagnostic Codes 7700, 
7703, 7716 (2007).

3.  The criteria for reducing the rating for leukemia to 10 
percent, but not lower, from November 1, 2005, are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 4.7, 4.117, 
Diagnostic Codes 7700, 7703, 7716 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for leukemia during the period beginning November 1, 
2005, have not been met.  38 U.S.C.A.  § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.117, Diagnostic Codes 7700, 7703, 7716 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the VCAA is not applicable to the CUE 
issue, but is applicable to the veteran's current claim for 
an increased rating.

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a February 2005 letter sent before the initial 
adjudication of the claim and the February 2008 Supplemental 
Statement of the Case informed the veteran that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  They also informed him to submit 
any pertinent evidence in his possession and provided 
appropriate notice with respect to the effective-date element 
of the claim.  They also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  They also informed 
the veteran of the assistance that VA would provide to obtain 
evidence on his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  

Although the veteran was not provided all required notice 
before the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that no additional evidence was received after the veteran 
was provided the February 2008 Supplemental Statement of the 
Case.  Therefore, there is no indication or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  

The record reflects that the veteran's service medical 
records have been obtained, as have post-service treatment 
records.  The veteran has also been afforded an appropriate 
VA examination.  Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Legal Criteria

CUE

The criteria to determine whether CUE was present in a prior 
determination are as follows:  (1) either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In this case, the veteran underwent chemotherapy for leukemia 
in January 1996.  In a March 1996 VA examination report, the 
leukemia was noted to be in remission.  In a June 1996 rating 
decision, the veteran was granted service connection for 
leukemia, effective February 13, 1996, and a 30 percent 
rating was assigned.  

Under the applicable rating criteria, a 100 percent rating is 
to be assigned for leukemia while it is active and for at 
least six months after the cessation of chemotherapy.  Six 
months after the discontinuance of chemotherapy, the 
appropriate disability rating will be determined by a 
mandatory VA examination.  Any change in evaluation based 
upon that examination or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  See 38 
C.F.R. § 4.117, Diagnostic Code 7703 (1996-2006).  

In March 2004, the veteran filed a claim for an increased 
rating.  In response to the claim, he was afforded a VA 
examination on March 15, 2005.  The exam disclosed that the 
leukemia continued to be in remission.  It was also noted at 
that time that the veteran had not received chemotherapy or 
other treatment for active disease since 1997.

In an April 2005 rating decision, it was determined that the 
June 1996 rating decision was based on CUE insofar as it 
failed to assign a 100 percent rating for leukemia from the 
effective date of service connection through July 1996.  
Appropriate corrective action was taken to assign a 100 
percent rating for this period.  

Diagnostic Code 7703 notes that a 100 percent rating is to be 
assigned for a minimum of six months after the cessation of 
treatment and cannot be reduced without a VA examination 
showing that it is in remission six or more months after the 
cessation of treatment.  In this case, the VA examination was 
performed approximately 2 months after the veteran completed 
chemotherapy and the June 1996 rating decision was entered 
less than 6 months after the veteran completed chemotherapy.  
Therefore, there was no legal basis for the assignment of 
less than a 100 percent rating in the June 1996 rating 
decision.  In addition, there is no legal basis for the 
assignment of less than a 100 percent rating at any time 
prior to the VA examination on March 15, 2005.  Therefore, 
the Board finds that a 100 percent rating is also warranted 
during the period from August 1, 1996, through March 14, 
2005.

For the period beginning March 15, 2005

In April 2005, the RO proposed to reduce the rating for the 
veteran's leukemia from 30 percent to noncompensable; it 
informed the veteran of this in an April 2005 letter and 
afforded him 60 days to submit evidence and argument and to 
request a hearing.  In an August 2005 rating decision, the RO 
decreased the rating for the veteran's leukemia to 
noncompensable, effective November 1, 2005.  Thus, the record 
reflects that the RO has complied with the due process 
requirements of 38 C.F.R. § 3.105.

A VA examination report dated March 15, 2000, shows that the 
veteran's leukemia is in remission but that the veteran 
experiences residuals from leukemia treatment which include 
headaches and extreme fatigue.  It also indicates that the 
veteran has not received therapy or treatment for the 
leukemia since 1997.  Laboratory testing in connection with 
this examination disclosed that the veteran's hemoglobin was 
15.3 grams per hundred milliliters.

In June 2005, the veteran submitted a letter from Dr. L., who 
had treated the veteran since the inception of the veteran's 
leukemia.  Dr. L. noted that the veteran reported symptoms of 
fatigue, weakness, insomnia and occasional headaches.  He 
opined that these symptoms may be related to both therapy and 
disease.  

In a May 2007 letter, Dr. L. clarified that the use of 
fludarabine for treatment of the veteran's leukemia has long-
term side effects including headaches, fatigue and insomnia.  
Dr. L. opined that some of the veteran's current symptoms are 
related to the fludarabine.  

The Diagnostic Code assigned for leukemia (code 7703) states 
that unless leukemia is active or in a treatment phase, 
leukemia should be rated under the code for anemia (code 
7700) or aplastic anemia (code 7716), whichever would result 
in the greatest benefit.  The note under 7703 also states 
that if there has been no recurrence, then the disability 
should be rated on residuals.  

Since there has been no recurrence of the disease, the 
veteran's leukemia will be rated on residuals.  Diagnostic 
Code 7716 would not allow for a compensable rating for the 
veteran's residuals because the veteran's leukemia does not 
require continuous medication for control, and the veteran 
has not received transfusion of platelets or red cells and 
has not had an infection during this period.  

Under Diagnostic Code 7700, a noncompensable rating is 
warranted if hemoglobin 10 grams per hundred milliliters or 
less and the veteran is asymptomatic.  A 10 percent 
evaluation is warranted where hemoglobin is 10 grams per 
hundred 
milliliters or less, with findings such as weakness, easy 
fatigability or headaches, a 30 percent evaluation is 
warranted where hemoglobin is 8 grams per hundred milliliters 
or less, with findings such as weakness, easy fatigability, 
headaches, lightheadedness, or shortness of breath.  38 
C.F.R. § 4.117, Diagnostic Code 7700.  

The evidence for this period shows that the veteran's 
hemoglobin is higher than 10 grams per hundred milliliters.  
Therefore, the disability does not warrant a rating in excess 
of 30 percent during the period from March 15, 2005, through 
October 2005.  Although the Board agrees that a reduction in 
the rating was warranted from November 1, 2005, based on the 
evidence showing that hemoglobin is higher than 10 grams per 
hundred milliliters, the Board finds that the rating should 
have been reduced to 10 percent rather than noncompensable 
because the evidence shows that the veteran experiences 
symptoms such as fatigue, weakness, and headaches.

The Board has considered whether there is any schedular basis 
for granting a higher rating but has found none.  The Board 
has also considered whether this case should be forwarded to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record reflects that the veteran has not required 
frequent hospitalization for this disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation, 
to include that 10 percent rating granted herein.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.




							(CONTINUED ON NEXT PAGE)







ORDER

On the basis of CUE in the June 1996 rating decision, a 100 
percent rating for the veteran's leukemia is granted during 
the period from August 1, 1996, to March 14, 2005, subject to 
the criteria applicable to the payment of monetary benefits.

The Board having determined that the veteran's leukemia 
warrants a 30 percent rating from March 15, 2005, and a 10 
percent rating from November 1, 2005, the benefit sought on 
appeal is granted to this extent and subject to the criteria 
governing the award of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


